266 S.E.2d 760 (1980)
Kenneth G. PORTERFIELD
v.
RPC CORPORATION and Standard Fire Insurance Company.
No. 7910IC931.
Court of Appeals of North Carolina.
June 3, 1980.
*761 Burke & King by Ronnie P. King, Roxboro, for plaintiff-appellant.
John H. Pike, Oxford, for defendants-appellees.
ERWIN, Judge.
Plaintiff presents one issue for our determination: "Did the Full Commission of the North Carolina Industrial Commission err in its ruling that, FINDING OF FACT NUMBER 17, in the Opinion and Award filed by Deputy Commissioner William L. Haig [sic], as filed on October 27, 1978, was not supported by evidence?" We find no error and affirm the Commission.
G.S. 97-31(24) provides inter alia:
"§ 97-31. Schedule of injuries; rate and period of compensation.In cases included by the following schedule the compensation in each case shall be paid for disability during the healing period and in addition the disability shall be deemed to continue for the period specified, and shall be in lieu of all other compensation, including disfigurement, to wit:
* * * * * *
(24) In case of the loss of or permanent injury to any important external or internal organ or part of the body for which no compensation is payable under any other subdivision of this section, the Industrial Commission may award proper and equitable compensation not to exceed ten thousand dollars ($10,000)."
The Commission is the fact-finding body under the Workers' Compensation Act. Brewer v. Trucking Co., 256 N.C. 175, 123 S.E.2d 608 (1962). The rule is, as fixed by statute and case law of this State, that findings of fact made by the Commission *762 are conclusive on appeal when supported by competent evidence. G.S. 97-86; McMahan v. Supermarket, 24 N.C.App. 113, 210 S.E.2d 214 (1974). The Commission's legal conclusions are subject to court review. Jackson v. Highway Commission, 272 N.C. 697, 158 S.E.2d 865 (1968).
In order for plaintiff to be entitled to compensation pursuant to G.S. 97-31(24), he must show from medical evidence that he has loss of or permanent injury to an important external or internal organ or part of his body for which no compensation is payable under any other subdivision of G.S. 97-31. The record reveals that plaintiff was suffering from his third right inguinal hernia, that such was repaired with a Teflon mesh, and that plaintiff was directed not to lift more than 30 to 35 pounds. Following his 1976 hernia repair, plaintiff was also advised not to lift more than 30 or 35 pounds. The third recurrent inguinal hernia did not reduce plaintiff's ability to lift any objects that were not restricted by his prior 1976 limitation. From this record, the Commission did not find that the repair of plaintiff's hernia in 1978 was a loss of or permanent injury to an important organ or part of plaintiff's body in view of his prior operations. The evidence in the record supports the negative finding.
Webster's Third New International Dictionary (1976) defines "important" as "valuable in content or relationship." The evidence in the record before us does not show how much muscle or tissue was removed from plaintiff's body, and if not removed, the degree of injury to the muscle or tissue. The record is completely devoid of any evidence as to the value of the muscle or tissue in question to the body of plaintiff. Unless the importance of the muscle and tissue is shown, an award for compensation will not lie under G.S. 97-31(24); otherwise, all injuries could fall within G.S. 97-31(24). This, in our opinion, was not the intent of the Legislature when it enacted G.S. 97-31(24).
The statement written by Justice Higgins in Cates v. Construction Co., 267 N.C. 560, 563, 148 S.E.2d 604, 607 (1966), is as true today as the day the case was decided:
"It must be remembered the Workmen's [now Workers'] Compensation Act requires the Industrial Commission and the courts to construe the compensation act liberally in favor of the injured workman. `The Act "should be liberally construed to the end that the benefits thereof shall not be denied upon technical, narrow, and strict interpretation."' Guest v. [Brenner] Iron & Metal Co., 241 N.C. 448, 85 S.E.2d 596; Henry v. [A. C. Lawrence] Leather Co., 231 N.C. 477, 57 S.E.2d 760. The philosophy which supports the Workmen's Compensation Act is that the wear and tear of the workman, as well as the machinery, shall be charged to the industry. Vause v. [Vause Farm] Equipment Co., 233 N.C. 88, 63 S.E.2d 173."
The philosophy which supports the Workers' Compensation Act is not authority in and of itself to permit the Commission to make an award to plaintiff unless the medical evidence shows to some degree of certainty that his injury falls within the meaning of G.S. 97-31(24).
Upon review of the opinion and award of the full Commission, this Court does not weigh the evidence, but may only determine whether there is evidence in the record to support the findings made by the Commission. If there is any evidence of substance which directly or by reasonable inference tends to support the findings, this Court is bound by such evidence, even though there is evidence that would have supported a finding to the contrary. Willis v. Drapery Plant, 29 N.C.App. 386, 224 S.E.2d 287 (1976).
Plaintiff's reliance on Cates v. Construction Co., 267 N.C. 560, 148 S.E.2d 604 (1966), is misplaced. In Cates, plaintiff was allowed recovery for loss of his kidney. There is not any dispute among medical authorities that a kidney is an important part of one's body. In the case sub judice, the importance of the "abdominal muscle and tissue" to the other parts of the body is unknown.
*763 The order of the full Commission is
Affirmed.
HEDRICK and ARNOLD, JJ., concur.